Citation Nr: 1512478	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-39 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right ankle.

2. Entitlement to service connection for a mental health disorder.


REPRESENTATION

Veteran represented by:	J. Bryan Jones, III, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1992 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the January 2008 rating decision, the New Orleans RO also denied entitlement to a disability rating in excess of 20 percent for a left ankle disability, a disability rating in excess of 10 percent for hypertension, and a disability rating in excess of 10 percent for epididymalgia with small hydrocele and epididymal cyst.  In his March 2008 notice of disagreement, the Veteran only expressed disagreement with the denial of an increased disability rating for his right ankle disability.  Accordingly, the Veteran did not perfect an appeal as to any other issue adjudicated in the January 2008 rating decision, and thus, those issues are not currently before the Board.

In November 2011, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claims file.

In February 2012, the Board remanded this matter for further development.

Since the issuance of the January 2013 supplemental statement of the case, the Veteran has submitted an additional statement and copies of VA treatment records.  In the July 2014 appellate brief, the Veteran's representative waived RO consideration of this evidence.

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include a September 2013 rating decision, and a July 2014 appellate brief.  Documents contained on the Veterans Benefits Management System (VBMS) include a May 2014 notice of disagreement.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  

The issues of entitlement to service connection for a right ankle scar, entitlement to service connection for a back disability, entitlement to service connection for radiculopathy of the left side, and entitlement to an increased disability rating for scars have been raised by the record in the October 2007 VA examination report, and a May 2014 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also March 2012 VA examination report.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a mental health disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the right ankle is manifested by ankylosis in dorsiflexion at more than 10 degrees, and by ankylosis with abduction, adduction, inversion or eversion deformity.

2. The Veteran's service-connected right ankle disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 40 percent for degenerative joint disease of the right ankle have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2014). 

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters dated in August 2007 and July 2008.  The Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and VA treatment records have been associated with the evidence of record.

As part of the duty to assist, the Veteran was afforded a Board hearing, pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the statements of the Veteran's representative that he had actual knowledge of the elements that were lacking to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In the February 2012 remand, the Board instructed the AOJ to afford the Veteran a new VA examination, in part to clarify whether the Veteran has ankylosis of the right ankle.  In March 2012, the Veteran was afforded a new VA examination.  The VA examination report states the Veteran's claims file was reviewed, the report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The examination report also discusses the functional impacts of the disability.  A January 2013 addendum opinion from another VA examiner further clarifies the clinical findings of the March 2012 VA examiner.  Based on the examination and the absence of evidence of worsening symptomatology, the Board concludes the March 2012 examination report and January 2013 addendum opinion are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the adequate March 2012 VA examination and report and January 2013 addendum opinion, and the subsequent readjudication of the claim in January 2013, the Board finds that there has been substantial compliance with the Board's February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Rating Criteria

The Veteran's service-connected degenerative joint disease of the right ankle has previously been rated under Diagnostic Code 5271 for limited motion of the ankle.  Under this diagnostic code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under VA regulations, standard range of motion of the ankle is dorsiflexion from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5272 pertains to ankylosis of the subastragalar or tarsal joint.  A 10 percent rating is warranted for ankylosis in good weight-bearing position, and a 20 percent rating is warranted for ankylosis in poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272.

Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus, and Diagnostic Code 5274 provides a single rating criteria for an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274.

Analysis

First, the Board notes that in his September 2009 substantive appeal, the Veteran requested an increased disability rating for his right ankle due to an increase in severity, and also asked that service connection be considered for arthritis of the right ankle.  However, in the November 2003 rating decision, service connection was granted for degenerative joint disease of the right ankle.  As degenerative joint disease is another term for osteoarthritis, service connection has already been granted for arthritis of the right ankle.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1344 (32d ed. 2012).

Upon VA examination in October 2007, no inversion or eversion deformity was revealed.  The VA examiner did not report range of motion findings for the right ankle, but stated, "Ankylosis of the ankle joint is present in right ankle dorsiflexion at 10 degrees and right ankle plantar flexion at 10 degrees."

In accordance with the Board's February 2012 remand, the Veteran was afforded a new VA examination in March 2012.  Upon examination, the Veteran's range of motion in his right ankle was plantar flexion to 20 degrees, with objective evidence of painful motion at 15 degrees; dorsiflexion was to 15 degrees, with objective evidence of painful motion at 10 degrees.  After repetitive use testing, the Veteran's right ankle plantar flexion ended at 15 degrees, and dorsiflexion ended at 10 degrees.  The March 2012 VA examiner also noted that the Veteran did not have a malunion of the calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).

The March 2012 VA examiner also reported that the Veteran has ankylosis of the ankle, subtalar, and/or tarsal joints of the right ankle.  The examiner stated that the Veteran has ankylosis in plantar flexion, less than 30 degrees; in dorsiflexion, at more than 10 degrees; with abduction, adduction, inversion or eversion deformity; and in poor weight-bearing position.  The March 2012 VA examiner further stated that imaging studies of the Veteran's right ankle revealed degenerative arthritis and ankylosis.

In November 2012, the AOJ requested an addendum opinion from the March 2012 VA examiner.  The AOJ requested clarification in that, "If the Veteran has ankylosis of the right ankle joint, how was he able to perform range of motion and repetitive-use testing?  If there is a true ankylosis, the Veteran should not be able to move his right ankle."

In a January 2013 opinion, a different VA examiner noted that she had reviewed the Veteran's claims file.  The January 2013 VA examiner noted that it is "medically accepted that ankylosis is 'immobility or reduced joint mobility due to proliferation of fibrous tissue.'  Taken in account the statement of the provider [the March 2012 VA examiner] is not inaccurate medically."  The January 2013 VA physician went on to note that by the VA Compensation and Pension definition of ankylosis as "complete immobility of the joint," the Veteran would not have ankylosis, but a limited range of motion of the right ankle.

Following careful review of all the evidence of record, the Board finds that the Veteran's degenerative joint disease of the right ankle is manifested by ankylosis in dorsiflexion at more than 10 degrees, and by ankylosis with abduction, adduction, inversion or eversion deformity, as contemplated by a 40 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5270.

The January 2013 VA examiner provided a clear rationale as to how limitation of motion of the right ankle can be considered ankylosis of the right ankle under medical principles.  Thereby, the January 2013 VA examiner supported the March 2012 VA examiner's clinical findings of both ankylosis and a limited range of motion upon examination as medically accurate.

Although the AOJ indicated in the November 2012 addendum request that "true ankylosis" would mean that the Veteran would not be able to move his right ankle, and the January 2013 VA examiner stated that the VA Compensation and Pension definition of ankylosis is "complete immobility of the joint," no citation to a legal authority for such a definition for "ankylosis" has been provided.  

Further, the Board finds that a legal definition of "ankylosis" is not provided in Title 38 of the Code of Federal Regulations.  Although 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) defines favorable and unfavorable ankylosis of the spine, it does not provide the Board with useful guidance regarding ankylosis of the ankle, or the subastragalar or tarsal joints.  

The Board also notes that it is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, in this case, the Board accepts and applies the medical definition of ankylosis as provided by the January 2013 VA examiner.  Therefore, the Board finds that, in accordance with the March 2012 VA examiner's findings, the Veteran's degenerative joint disease of the right ankle is manifested by ankylosis in dorsiflexion at more than 10 degrees, and by ankylosis with abduction, adduction, inversion or eversion deformity, and therefore warrants a 40 percent rating under Diagnostic Code 5270.  38 C.F.R. § 4.71a.

Further, the October 2007 VA examiner found ankylosis in right ankle dorsiflexion at 10 degrees upon examination.  As discussed above, Diagnostic Code 5270 states that ankylosis in dorsiflexion of the ankle at more than 10 degrees warrants a 40 percent rating, and ankylosis in dorsiflexion of the ankle between 0 and 10 degrees warrants a 30 percent rating.  As the clinical finding of the October 2007 VA examiner is in the exact middle of these two rating criteria, the Board affords the Veteran the benefit of the doubt, and finds that the medical evidence of record supports a 40 percent rating throughout the course of the appeal.  See 38 C.F.R. § 4.7.

Accordingly, given the totality of the evidence and the medical opinions in this case, the Board finds the criteria for a 40 percent disability rating for degenerative joint disease of the right ankle have been met, and the Veteran is awarded the maximum schedular rating throughout the course of the appeal.

Extraschedular Considerations 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's degenerative joint disease of the right ankle addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's degenerative joint disease of the right ankle is manifested by pain; stiffness; excess fatigability; swelling; disturbance of locomotion; interference with sitting, standing, weight-bearing, and squatting; limitation of movement; and ankylosis of the ankle and the subastragalar or tarsal joints.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for a left ankle condition status post reconstruction of the left ankle with tendon repair and grafting; epididymalgia with small hydrocele and epididymal cyst; hypertension; residuals, excision ingrown toenail, left great toe; residuals, excision ingrown toenail, right great toe; epidermal cyst, right biceps; and scar associated with left ankle condition status post reconstruction of left ankle with tendon repair and grafting.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  See also May 2014 VA Form 21-526EZ (Veteran's claim for two new service-connected disabilities, referred to the AOJ for adjudication, above).

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

During his November 2011 videoconference hearing before the Board, the Veteran testified as to how his right ankle disability impacted his occupational functioning as a forklift operator.  Upon VA examination in March 2012, the Veteran reported that his inability to flex his right ankle upward or extend it downward affected his ability to perform his function as a forklift operator.  The Veteran further reported, "I was laid off work from November of 2010 until November of 2011 because of the pain and limitation of motion in my right ankle and associated back pain.  I regained employment until yesterday in which I was once again laid off for my inability to perform my job."  However, in an April 2014 statement, the Veteran stated that he is currently employed as a security officer, though he contends he had to accept such a job "due to [my] inability to maintain gainful employment in [my] field of trade (as a forklift driver and maintenance person[).]"  

However, as discussed above, the effects of the Veteran's service-connected disability on his occupational functioning have already been considered by the Board, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran has not put forth statements indicating that he believes his service-connected right ankle disability renders him unemployable.  Further, the Veteran's April 2014 statement indicates he is currently employed.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his right ankle disability, and the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.


ORDER

Entitlement to the maximum schedular 40 percent disability rating for degenerative joint disease of the right ankle is granted.


REMAND

On September 23, 2013, the Veteran was informed of the RO's September 2013 rating decision denying service connection for a mental health disorder.  In May 2014, the Winston-Salem RO received the Veteran's notice of disagreement with the September 2013 rating decision.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to this timely notice of disagreement.

Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to service connection for a mental health disorder.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


